     Case: 1:19-cv-03691 Document #: 49 Filed: 05/15/20 Page 1 of 3 PageID #:484



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS




JEROME DAVIS,                                             No. 1:19-cv-03691
VERONICA WALKER-DAVIS,
SPENCER BYRD,                                             Assigned to the Honorable Judge Rowland
ALLIE NELSON, AND
LEWRANCE GANT
                                                          Joint Status Report Pursuant to the Third
               Plaintiffs,                                Amended General Order 20-0012

v.

CITY OF CHICAGO,

               Defendant.


        On April 24, 2020, the U.S. District Court for the Northern District of Illinois issued its

Third Amended General Order 20-0012 regarding the COVID-19 pandemic. Entry Number 5 on

that order called for litigants in civil cases to file a joint written status report by May 18, 2020. This is

that status report, and below are the categories the amended order requested the parties address.

(a) The progress of discovery.

        Discovery has not commenced. The parties are waiting to conduct discovery until after this

        Court resolves the dispositive, pending motion to dismiss, should any claims survive

        dismissal.

(b) The status of briefing on any unresolved motions.

        There is one pending, unresolved motion, which is the motion to dismiss Defendant City of

        Chicago (the City) filed on October 22, 2019. Plaintiffs filed their response in opposition on

        November 26, 2019. The City filed its reply on December 20, 2019, which concluded

        briefing on the motion. There are no other unresolved motions pending.



                                                     1
     Case: 1:19-cv-03691 Document #: 49 Filed: 05/15/20 Page 2 of 3 PageID #:485



(c) Settlement efforts.

        The parties have not discussed settlement, which they believe to be an unlikely resolution to

        this case.

(d) An agreed proposed schedule for the next 45 days.

        The parties propose to continue on their current path, which is to wait for this Court to

        resolve the pending dispositive motion. This Court entered an order on March 2, 2020,

        indicating that it would rule on the motion by mail and set a status hearing afterward.

(e) An agreed proposed revised discovery and dispositive motion schedule.

        There is no currently pending schedule, as the parties await this Court to rule on the pending

        dispositive motion to dismiss.

(f) Request for any agreed action that the Court can take without a hearing.

        The parties request that this Court rule on the motion to dismiss, which it has already

        indicated it will do without a hearing.

(g) Whether the parties believe a telephonic hearing is necessary and time urgent.

        The parties do not believe a telephonic hearing is necessary, unless this Court has questions

        about the motion to dismiss it wishes the parties address at such a hearing.



 Dated: May 15, 2020                                   Respectfully submitted,

  /s/ Andrew Worseck                                    /s/ Diana K. Simpson
 Mark A. Flessner                                      Diana K. Simpson
 Corporation Counsel for the City of Chicago           Kirby Thomas West
 Andrew W. Worseck                                     INSTITUTE FOR JUSTICE
 Peter H. Cavanaugh                                    901 North Glebe Road, Suite 900
 City of Chicago, Department of Law                    Arlington, VA 22203
 Constitutional and Commercial Litig. Div.             (703) 682-9320
 30 North LaSalle Street, Suite 1230                   diana.simpson@ij.org; kwest@ij.org
 Chicago, Illinois 60602
 (312) 744-7129/ 0897                                  Robert Pavich
                                                       PAVICH LAW GROUP, PC
 Attorneys for Defendant City of Chicago               30 West Monroe Street, Suite 1310


                                                   2
     Case: 1:19-cv-03691 Document #: 49 Filed: 05/15/20 Page 3 of 3 PageID #:486



                                                          Chicago, IL 60603
                                                          (312) 690-8400
                                                          rpavich@pavichlawgroup.com

                                                          Attorneys for Plaintiffs Jerome Davis, Veronica
                                                          Walker-Davis, Spencer Byrd, Allie Nelson, and
                                                          Lewrance Gant



                                       CERTIFICATE OF SERVICE

          I hereby certify that on May 15, 2020, Plaintiffs electronically filed the Joint Status Report

with the Clerk of the Court using the ECF system, which will automatically serve all counsel of

record.

/s/ Diana K. Simpson
Diana K. Simpson
INSTITUTE FOR JUSTICE
901 North Glebe Road, Suite 900
Arlington, VA 22203
(703) 682-9320
diana.simpson@ij.org

Attorney for Plaintiffs Jerome Davis, Veronica Walker-Davis, Spencer Byrd, Allie Nelson, and Lewrance Gant




                                                      3
